DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE UNDER 37 C.F.R. §1.116, filed March 15, 2022.
Response to Arguments
In view of Applicant’s amendment to the title (RESPONSE, page 2), the objection to the specification as set forth in the prior Office action dated December 22, 2021, page 2, is withdrawn.
In view of Applicant’s submission of a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), the claim rejection on the ground of nonstatutory double patenting as set forth in the prior Office action, pages 2-6, is withdrawn.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s
printer, including a controller configured to perform the following steps:
           - determining whether the file obtained from the external storage device has
information representing a specific function, the specific function allowing users of a
plurality of terminal devices to make updates on the copy of the file stored in the server
and allowing the users to send data on the updates to the server;
          - in response to determining that the file has the information representing the
specific function, sending, to the server, a data request for the data on the updates;
          - receiving the data on the updates from the server; and
          - outputting the data on the updates received from the server and an image
based on the file to cause the printing engine to print the image.
          Claims 2-12 depend from claim 1.
          Claim 13, drawn to one or more non-transitory computer readable storage media, similarly recite the allowable subject matter of printer claim 1.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677